PER CURIAM:
After briefing and oral argument, the above case was taken under submission. Thereafter, it having appeared to us that the case involved an unanswered question of Georgia law, we certified the question to the Georgia Supreme Court, seeking its instructions (Ga. Elec. Membership Corp. v. Hi-Ranger, Inc., 273 F.3d 935 (11th Cir.2001)).
We have now received the opinion of the full bench of the Georgia Supreme Court. The answer to the question that they give to us is contrary to the holding of the district court which had granted summary judgment to the defendant.
In view of the foregoing, it is the judgment of this court that the judgment of the district court is reversed and the case is remanded for further proceedings not inconsistent with the answer to our certified question by the Supreme Court of Georgia.
The court appreciates and thanks the Supreme Court of Georgia for its assistance and direction in this case of Georgia law.
REVERSED AND REMANDED.